Case: 10-60455 Document: 00511331131 Page: 1 Date Filed: 12/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2010
                                     No. 10-60455
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JUAN CALDERON,

                                                   Petitioner-Appellant

v.

STATE OF FLORIDA; BILL MCCOLLUM, State Attorney General; DAVA J.
TUMS, Circuit Judge,

                                                   Respondents-Appellees


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 5:10-CV-68


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Juan Calderon, federal prisoner # 38672-060, appeals from the district
court’s dismissal of his petition invoking 28 U.S.C. § 2241. The district court
recharacterized Calderon’s petition as a petition for a writ of mandamus because
Calderon was requesting that the district court issue an order directing a Florida
state court in the performance of its duties. Because Calderon did not challenge
the manner in which his federal sentence was being executed, the district court


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60455 Document: 00511331131 Page: 2 Date Filed: 12/23/2010

                                  No. 10-60455

did not err in recharacterizing Calderon’s § 2241 petition as a petition for a writ
of mandamus. See Warren v. Miles, 230 F.3d 688, 694 (5th Cir. 2000) (“Section
2241 . . . is the proper habeas remedy for challenging the execution of a
sentence.”). Nor did the district court err in dismissing it. See Moye v. Clerk, De
Kalb County Superior Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973) (“[A] federal
court lacks the general power to issue writs of mandamus to direct state courts
and their judicial officers in the performance of their duties where mandamus
is the only relief sought.”).
      Calderon’s request that we vacate and remand for an evidentiary hearing
is DENIED. To the extent that Calderon requests mandamus relief from this
court, the request also is DENIED.
      AFFIRMED.




                                        2